FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 16, 2021

                                        No. 04-21-00031-CV

                             IN THE INTEREST OF C.C., A CHILD

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-PA-01368
                            Honorable Martha Tanner, Judge Presiding


                                           ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

          On August 16, 2021, we denied appellant’s timely filed motion for rehearing from our
July 28, 2021 opinion in this case. On September 14, 2021, appellant filed a letter that we
construe as a further motion for rehearing. Appellant’s further motion for rehearing is DENIED.
See TEX. R. APP. P. 49.1, 49.5; see also id. R. 19.1, 19.3 (court of appeals’s plenary power to
vacate or modify a judgment expires “30 days after the court overrules all timely filed motions
for rehearing or en banc reconsideration”).


           It is so ORDERED September 16, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT